Citation Nr: 0935285	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-35 768A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability, claimed as cellulitis.

2.  Entitlement to service connection for pulmonary 
tuberculosis.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for depression.

5.  Entitlement to service connection for a back disorder.

6.  Entitlement to service connection for right leg bursitis.

7.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

8.  Entitlement to service connection for a cognitive 
disorder.

9.  Entitlement to nonservice connected pension benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from October 30, 1972, to 
December 7, 1972.

These matters are before the Board of Veterans' Appeals 
(Board) on appeal from December 2004 and June 2006 rating 
decisions of the Oakland, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  

In August 2009, the Veteran testified before the undersigned 
at a videoconference hearing; a transcript of that hearing is 
of record.

The issues of entitlement to service connection for 
depression and PTSD are being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A chronic right hip disability did not have its onset 
during active service or result from disease or injury in 
service.

2.  The Veteran's pulmonary tuberculosis clearly and 
unmistakably existed prior to active service and was not 
aggravated during active service.

3.  The Veteran does not currently have tinnitus.

4.  A lumbosacral spine condition, to include arthritis, was 
not manifested during active service or for many years 
thereafter.

5.  Bursitis of the right leg did not have its onset during 
active service or result from disease or injury in service.

6.  A cognitive disorder did not have its onset during active 
service or result from disease or injury in service.

7.  The Veteran served 38 days on active duty during a period 
of war.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

2.  The presumption of soundness at entrance into service is 
rebutted.  38 U.S.C.A. §§ 1111, 1137 (West 2002).

3.  The Veteran's preexisting pulmonary tuberculosis was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1153 
(West 2002); 38 C.F.R. § 3.306(a) (2008).

4.  Service connection for tinnitus is not warranted.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

5.  Service connection for a low back disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§  3.303, 3.307, 3.309 (2008).

6.  Service connection for right leg bursitis is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

7.  Service connection for cognitive disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2008).

8.  Criteria for entitlement to nonservice-connected pension 
benefits have not been met.  38 U.S.C.A. § 1521 (West 2002); 
38 C.F.R. § 3.3 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  Notice should also address the rating 
criteria and effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

Complete notice with respect to the claims adjudicated in the 
December 2004 rating decision was sent in June 2004, October 
2004, and March 2006, and the claims were readjudicated in a 
March 2009 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.  Complete notice with respect to the issues 
addressed in the June 2006 rating decision was provided in 
March 2006 and April 2006 letters.

VA has obtained service treatment records, VA records, Social 
Security Administration records, and private medical records, 
assisted the appellant in obtaining evidence, obtained 
medical opinions as to the etiology of some of the claimed 
disabilities, and afforded the appellant the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the appellant's claims file; and the 
appellant has not contended otherwise.  

The Veteran was provided with a VA examination with an 
opinion as to his claims of entitlement to service connection 
for right hip and back disorders.  VA has not obtained an 
opinion as to the claims for service connection for 
tuberculosis, tinnitus, right leg bursitis, or cognitive 
disorder.

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are: (1) 
whether there is competent evidence of a current disability 
or persistent or recurrent symptoms of a disability; (2) 
whether there is evidence establishing that an event, injury, 
or disease occurred in service, or evidence establishing 
certain diseases manifesting during an applicable presumption 
period; (3) whether there is an indication that the 
disability or symptoms may be associated with the veteran's 
service or with another service-connected disability; and (4) 
whether there otherwise is sufficient competent medical 
evidence of record to make a decision on the claim.  38 
U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The record here does not demonstrate tinnitus currently, and 
the Veteran specifically denied during his videoconference 
hearing that he had tinnitus.  The record indicates that the 
Veteran had tuberculosis prior to his entrance into service, 
and there is no medical evidence that it was active during 
his period of service.  There is no medical evidence of a 
cognitive disorder during the Veteran's period of service, 
and the VA physician who attributed his current cognitive 
disorder to his period of service has subsequently noted that 
his earlier opinions were based on an inaccurate history 
provided by the Veteran.  There is no medical evidence of 
right leg bursitis during service or that his current 
disability may be associated with service.  For these 
reasons, VA is not required to provide an examination or 
obtain an opinion as to these issues.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claims at this time.

Service Connection Claims

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2008).  Generally, service connection requires 
evidence of a current disability with a relationship or 
connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).

In addition, certain chronic diseases such as arthritis may 
be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 C.F.R. §§ 3.307, 3.309.  
Disorders diagnosed more than one year after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Right Hip (Cellulitis)

The service treatment records show that the Veteran was 
treated for cellulitis in the right hip area in November 
1972.  The cellulitis developed into an abscess.  After three 
days of hospitalization, and treatment with Oxicillin, he was 
discharged to duty.  No right hip injury was noted in the 
service treatment records.

A March 2004 X-ray of the right hip showed no pathology.

A VA examination was conducted in March 2005.  The Veteran 
reported a long history of back and right hip pain.  
Examination showed a normal right hip.  After reviewing the 
claims folder, the examiner noted that during service the 
Veteran:

[Was] treated for cellulitis, which is a 
skin infection, over the right 
trochanteric area, which became a local 
abscess, which drained, and the Veteran 
got completely better.  There was never 
any injury to the right hip during the 
time of active duty in the U.S. Marine 
Corps, and there was never any infection 
of the right hip joint.  Currently there 
is no pathology of the hip joint that can 
be seen on the X-rays.  Examination is 
negative for hip pathology....As best as I 
can determine, the current right hip area 
pain is not caused by, or the result of, 
the one episode of cellulitis of the 
right trochanteric area that became an 
abscess during the time of active duty.

In a March 2004 letter, a VA physician, S. B., M.D., stated 
that he had seen the Veteran that day for the first time, and 
that based on the Veteran's reported history of a hip injury 
in service as well as an abscess, that the Veteran's right 
hip "pain may have been caused by his service-related 
injuries."


In a March 2006 letter, Dr. B. stated that the Veteran had 
disabilities, including right hip pain, that were related to 
injuries suffered while in the service.  "He had a right hip 
infection and abscess, which has contributed to his chronic 
right hip/groin pain."  

However, in a February 2007 treatment record note, Dr. B. 
stated that having subsequently reviewed additional records 
related to the Veteran's claim, that "I no longer believe 
that his current back pain, hip pain, or cognitive function 
is due to anything that happened during his 40 days in the 
military."

Further, in an August 2007 treatment record, Dr. B. stated 
that since the Veteran had no hip trauma in service and had a 
negative hip X-ray currently, that his current hip pain was 
"probably referred pain from his back, and not related to 
any procedure that was performed to drain the hip abscess.  I 
explain that my original opinion changed after obtaining more 
information about his experience in the service, and that I 
no longer feel that his current hip pain is related to his 
time in the service."

The preponderance of the evidence is against the claim for 
service connection.  The Veteran was treated for cellulitis 
and abscess of the right hip area in service, however there 
is no showing of current residuals of those conditions.  His 
current right hip complaints have been medically attributed 
to referred pain from his lower back.  The competent medical 
evidence addressing the etiology of the right hip pain 
complaints, consisting of the March 2005 VA examination, and 
the most recent statements from Dr. B., expressly rejected a 
causal relationship between the current pain complaints and 
the Veteran's brief period of service.  Without a medical 
opinion linking a current disability to his service, there is 
no basis for granting service connection.  While the veteran 
is competent to describe the symptoms he has experienced, his 
opinion does not constitute competent medical evidence of 
causation.  Espiritu, 2 Vet. App. at 494.

In light of the aforementioned, the Board concludes that 
service connection for a right hip disorder, claimed as 
cellulitis, must be denied.  As the preponderance of the 
evidence is against the Veteran's claim, the benefit-of-the- 
doubt rule does not apply.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tuberculosis

A veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence 1) that the disability existed prior to 
service and 2) was not aggravated by service will rebut the 
presumption of soundness. 38 U.S.C.A. § 1111; Wagner v. 
Principi, 370 F.3d 1089 (Fed. Cir. 2004); VAOPGCPREC 3-2003.

To satisfy the second requirement for rebutting the 
presumption of soundness, the government must show, by clear 
and unmistakable evidence, either that (1) there was no 
increase in disability during service, or that (2) any 
increase in disability was "due to the natural progression" 
of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 
(Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to 
the burden to rebut the presumption, but this standard does 
not require the absence of conflicting evidence.  Kent v. 
Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).

If the presumption of soundness is not rebutted, the claim 
becomes one for service connection, meaning that no deduction 
for the degree of disability existing at the time of entrance 
will be made if a rating is awarded.  Wagner, 370 F.3d at 
1096.

The Veteran's October 1972 pre-enlistment examination report 
indicated that his lungs and chest were normal.  In his 
October 1972 report of medical history, the Veteran checked 
the "no" box when asked if he had, or had ever had, 
tuberculosis.

In November 1972, a purified protein derivative (PPD) test 
was noted as positive.  At that time, the Veteran reported 
that he had previously had tuberculosis infection in 1968.  A 
medical board in November 1972 reported that the Veteran had 
active tuberculosis in 1968 which was treated for three years 
with oral medication.  On examination, he was in no physical 
distress.  Chest X-rays showed a one centimeter calcific 
density in the right upper lobe.  The diagnosis was 
tuberculosis, pulmonary, old, existed prior to service.  It 
was the board's recommendation that the Veteran did not meet 
the minimum standards for induction, and that he be 
discharged from service.  

Post service medical records do not show any evidence of 
current tuberculosis.  

The above evidence reflects that the veteran's pulmonary 
tuberculosis existed prior to service.  Neither the Veteran 
nor his representative have identified a contrary medical 
opinion, and their primary claim is that the veteran's 
preexisting tuberculosis was aggravated by service.

On the question of aggravation, there is simply no medical 
evidence that the pre-existing tuberculosis underwent any 
permanent increase in severity during the Veteran's brief 
period of active service.

The Board notes the Veteran's contention that his disability 
was aggravated during service.  As a lay person, he is not 
competent to opine as to medical etiology or render medical 
opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu, 2 
Vet. App. at 494.  

As there is clear and unmistakable evidence that the 
Veteran's tuberculosis preexisted service and clear and 
unmistakable evidence that this disorder was not aggravated 
during service, the presumption of soundness is rebutted.  
Service connection can only be established if the pre-
existing tuberculosis was aggravated in service.  The same 
evidence which rebuts the presumption of soundness also 
serves to show that there was no aggravation in service.  As 
the evidence is clearly and unmistakably against the claim 
for service connection for tuberculosis, the benefit-of-the-
doubt doctrine is not for application.  Gilbert, 1 Vet. App. 
at 55- 57.  The claim must therefore be denied.


Tinnitus

The Board finds that service connection for tinnitus is not 
in order.  The service treatment records do not show any 
complaints or findings related to tinnitus, nor is there any 
postservice medical evidence of current tinnitus.  The 
Veteran specifically denied having any ringing in his ears at 
the videoconference hearing.  Current disability is required 
in order to establish service connection.  Boyer, 210 F.3d at 
1353; Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for tinnitus, 38 U.S.C.A. § 5107(b), and the claim 
is denied.

Back Disorder

The service treatment records do not show any injury or 
treatment of the Veteran's back.

A magnetic resonance imaging (MRI) report dated in January 
2005 noted broad-based disc bulge at L4-5 with facet 
hypertrophy and subsequent mild canal stenosis.  

In a March 2005 statement, Dr. B. noted that it was likely 
that the Veteran's chronic back pain was due to chronic hip 
pain.

A VA examination was conducted in March 2005.  The Veteran 
reported back pain for many years.  Examination showed 
limitation of motion of the lumbosacral spine  straight leg 
raising test was positive on the right.  The diagnosis was 
chronic right hip/low back pain due to degenerative changes 
of the lumbosacral spine with nerve root irritation.  After 
reviewing the claims folder, the examiner noted that the 
Veteran's current pathology of the lumbosacral spine "did 
not exist during the time of active duty in the U.S. Marine 
Corps, and there was never any injury to the lumbosacral 
spine.  The Veteran, in fact, has similar changes in the 
cervical spine as well..."

In a February 2007 treatment record note, Dr. B. stated that 
having subsequently reviewed additional records related to 
the Veteran's claim, that "I no longer believe that his 
current back pain, hip pain, or cognitive function is due to 
anything that happened during his 40 days in the military."

The Board finds that the preponderance of the evidence is 
against service connection for a back disorder. First, there 
is no evidence of a back disorder in service.  Furthermore, 
there is no evidence of a back disorder until 2005, 
approximately 33 years after service.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).  The competent medical evidence addressing 
the etiology of the low back pathology, consisting of the 
March 2005 VA examination, and the most recent statement from 
Dr. B., expressly rejected a causal relationship between the 
current low back pain complaints and the Veteran's brief 
period of service.  Without a medical opinion linking a 
current disability to his service, there is no basis for 
granting service connection.  While the veteran is competent 
to describe the symptoms he has experienced, his opinion does 
not constitute competent medical evidence of causation.  
Espiritu, 2 Vet. App. at 494.  Finally, the evidence does not 
show that the veteran was diagnosed with arthritis within one 
year following his separation from service.  As such, service 
connection on a presumptive basis is not warranted.  See 38 
U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a low back disorder. As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Right Leg Bursitis

The service treatment records do not show any complaints or 
treatments related to bursitis or the right leg.  A March 
2004 treatment record noted a history of bursitis, with no 
improvement noted with medications.  Subsequent treatment 
records have continued to list bursitis under past medical 
history.

The Board finds that the preponderance of the evidence is 
against service connection for right leg bursitis.  First, 
there is no evidence of bursitis or right leg disorder in 
service.  Furthermore, there is no evidence of bursitis for 
more than three decades after service.  Such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson, supra.  There is no medical 
evidence in the record that links the current bursitis to an 
incident of the Veteran's active military service.  
Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for right leg bursitis.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Cognitive Disorder

The service treatment records do not show any complaints or 
treatments related to a cognitive disorder.

An August 1989 treatment record noted the Veteran had 
experienced headaches since a motor vehicle accident earlier 
that month.  

MRI of the brain in September 2004 was reported as 
unremarkable.  Limited neuropsychiatric testing in October 
2004 noted distractibility, but no other particular cognitive 
abnormalities.

A March 2005 treatment record noted a diagnosis of organic 
brain syndrome, with an approximate onset of 1980.  

In March 2006 and July 2006 statements, Dr. B. noted that the 
Veteran had head trauma in the military that contributed to 
his cognitive dysfunction.  However, in a February 2007 
treatment record note, Dr. B. stated that having subsequently 
reviewed additional records related to the Veteran's claim, 
that "I no longer believe that his current back pain, hip 
pain, or cognitive function is due to anything that happened 
during his 40 days in the military."

The Board finds that the preponderance of the evidence is 
against service connection for a cognitive disorder. First, 
there is no evidence of a head injury or cognitive disorder 
in service.  Furthermore, there is no evidence of a possible 
cognitive disorder until 2004, approximately 32 years after 
service.  Such a lapse of time is a factor for consideration 
in deciding a service connection claim.  Maxson, supra.  The 
most recent statement from Dr. B. expressly rejected a causal 
relationship between the current cognitive disorder and the 
Veteran's brief period of service.  Other than Dr. B.'s 
earlier, now retracted statements, which were based on an 
inaccurate history of a head injury in service, there is no 
opinion linking the Veteran's cognitive disorder to service.  
Without a medical opinion linking a current disability to his 
service, there is no basis for granting service connection.  
While the veteran is competent to describe the symptoms he 
has experienced, his opinion does not constitute competent 
medical evidence of causation.  Espiritu, 2 Vet. App. at 494.  

Accordingly, for the reasons stated above, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for a cognitive disorder.  As the 
evidence is not in relative equipoise, the benefit of the 
doubt rule does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.

Nonservice-connected Pension

VA shall pay to each veteran of a period of war who meets the 
service requirements of 38 U.S.C.A. § 1521(j) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension benefits as prescribed by law.  A veteran 
meets the service requirements if he served in the active 
military, naval, or air service, (1) for ninety days or more 
during a period of war; (2) during a period of war and was 
discharged or released from such service for a service-
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  See 38 U.S.C.A. § 1521.  For the purposes of 
pension benefits, a person shall be considered to be 
permanently and totally disabled if such person is 
unemployable as a result of disability reasonably certain to 
continue throughout the life of the disabled person, or is 
suffering from, (1) any disability which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, but only if it is 
reasonably certain that such disability will continue 
throughout the life of the disabled person; or (2) any 
disease or disorder determined by the VA Secretary to be of 
such a nature or extent as to justify a determination that 
persons suffering therefrom are permanently and totally 
disabled.  See 38 U.S.C.A. § 1502.

The evidence of record shows that the Veteran served 38 days 
during a period of war and received a discharge under 
honorable conditions because he was unfit for duty and should 
not have been enlisted.  Because there is no finding that the 
Veteran was released or discharged due to a service-connected 
disability, eligibility for nonservice-connected pension 
benefits is denied as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426 (1994).


ORDER

Service connection for a right hip disability, claimed as 
cellulitis, is denied.

Service connection for pulmonary tuberculosis is denied.

Service connection for tinnitus is denied.

Service connection for a back disorder is denied.

Service connection for right leg bursitis is denied.

Service connection for a cognitive disorder is denied.

Eligibility for nonservice-connected pension benefits is 
denied.


REMAND

The claims folder contains competent evidence reflecting that 
the Veteran has a psychiatric disorder variously 
characterized as dysthymia, schizoaffective disorder, 
depression, and mood disorder, not otherwise specified.  The 
earliest psychiatric evidence of record is dated in 1990.  
There is also a notation of a diagnosis of PTSD made by a 
physician, although no psychiatrist has diagnosed that 
condition.

That physician has indicated that the Veteran's psychiatric 
disability or disabilities could be related to his brief 
period of active service in 1972.  While that physician later 
withdrew his opinion regarding a nexus between the Veteran's 
current back, hip, and cognitive disorder diagnoses and his 
period of service, he did not explicitly revise his opinion 
regarding the psychiatric disabilities.  In view of this, the 
Veteran should be afforded a VA examination to identify his 
current, correct psychiatric diagnosis(es) and to 
specifically address whether any are related to service.  
38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine the 
nature and likely etiology of any 
currently diagnosed psychiatric disorder.  
The claims folder should be made available 
to the examiner for review and all 
indicated testing should be conducted.  
Based on the examination and review of the 
record, the examiner should identify all 
psychiatric impairment that is present and 
describe the nature of any that has been 
identified.  As to any psychiatric 
disorder diagnosed, the examiner should 
offer an opinion as to whether it is at 
least as likely as not that the condition 
is related to the Veteran's brief period 
of active service in 1972.  If the 
examiner concludes that the Veteran has 
PTSD, the examiner should further identify 
the stressors considered to have caused 
the disorder.

The opinion should adequately summarize 
the relevant history and clinical 
findings, and provide explanations as to 
all medical conclusions rendered.

2.  Thereafter, readjudicate the Veteran's 
claim for service connection for 
depression and PTSD.  If a decision with 
respect to the claims remains adverse to 
the Veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


